--------------------------------------------------------------------------------

Exhibit 10.1


THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH
RESPECT THERETO OR IN ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE AND ALSO MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH ANY APPLICABLE RULES OF THE SECURITIES AND EXCHANGE
COMMISSION.




REGEN BIOLOGICS, INC.


8.00% Secured Convertible Note


No. S-
$
 
October 2, 2009



REGEN BIOLOGICS, INC., a Delaware corporation (the “Company”), for value
received, hereby promises to pay to ______ or its registered assigns the
principal sum of $______ on April 2, 2010, and to pay interest (computed on the
basis of a 360-day year of twelve 30-day months) on the unpaid principal balance
hereof from the date of the Closing at the rate of interest (the “Interest
Rate”) specified below.


1.           Interest hereon shall accrue at a rate of 8.00% per annum
commencing on the date of the Closing and shall be payable, in arrears, on the
Due Date.  Following the Due Date, interest hereon shall accrue at a rate of
12.00% per annum until paid in full.


2.           Payments of principal, interest and all other amounts due in
respect hereof shall be made in immediately available U.S. Dollars at the
address shown in the Register maintained by the Company for such purpose, in the
manner provided in the Subscription Agreement.


3.           This Note is one of an issue of 8.00% Secured Convertible Notes of
the Company issued in an aggregate principal amount of up to $3,000,000,
pursuant to the Subscription and Security Agreement (as may be amended, restated
or otherwise modified from time to time, the “Subscription Agreement”), dated as
of October 2, 2009, among the Company and the original signatories thereto.  The
holder of this Note is entitled to the benefits of the Subscription
Agreement.  This Note is subject to the terms of the Subscription Agreement, and
such terms are incorporated herein by reference.  Capitalized terms used herein
and not defined herein have the meanings specified in the Subscription
Agreement.


4.           This Note shall be convertible into shares of equity securities of
the Company on the terms and conditions set forth in the Subscription Agreement.


5.           This Note shall not confer any preemptive rights to its Holder.

 
 

--------------------------------------------------------------------------------

 

6.           The Subscription Agreement contains provisions permitting the
Issuer and the Holders of not less than a majority in aggregate principal amount
of the Notes at the time outstanding, to execute amendments adding any
provisions to or changing in any manner or eliminating any of the provisions of
the Subscription Agreement or modifying in any manner the rights of the Holders
of the Notes, subject to any exceptions set forth in the Subscription Agreement.


7.           The Notes are issuable in fully registered form, without coupons,
at the office or agency of the Issuer, and in the manner and subject to the
limitations provided in the Subscription Agreement.  Notes may be exchanged for
a like aggregate principal amount of Notes of any other authorized
denominations.


8.           This Note is transferable only as specified in the Subscription
Agreement, duly endorsed or accompanied by a written instrument of transfer duly
executed by the holder of this Note or its attorney duly authorized in writing.


9.           THIS NOTE AND THE SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO ANY CONFLICTS OF LAW RULES THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.



 
REGEN BIOLOGICS, INC.
                 
By:
     
Name:
Gerald E. Bisbee, Jr., Ph.D.
 
Title:
President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

CONVERSION NOTICE


TO:
REGEN BIOLOGICS, INC.



The undersigned registered owner of this Note hereby irrevocably exercises the
option to convert this Note, or the portion thereof below designated, into
shares of equity securities in accordance with the terms of the Subscription
Agreement referred to in this Note, and directs that the shares of equity
securities, together with any check in payment for cash, if any, payable upon
exchange or for fractional shares and any Notes representing any unconverted
principal amount hereof, be issued and delivered to the registered holder hereof
unless a different name has been indicated below.  Capitalized terms used herein
but not defined shall have the meanings ascribed to such terms in the
Subscription Agreement.  If shares or any portion of this Note not converted are
to be issued in the name of a person other than the undersigned, the undersigned
will provide the appropriate information below and pay all transfer taxes
payable with respect thereto.


Dated:
 
Note No: S-
 
 




 
Registered Holder:
       
 
         
 
   
Signature(s)
         
Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Security Registrar, which requirements include
membership or participation in the Security Transfer Agent Medallion Program
(“STAMP”) or such other “signature guarantee program” as may be determined by
the Security Registrar in addition to, or in substitution for, STAMP, all in
accordance with the Securities Exchange Act of 1934, as amended.
       
 
   
Signature Guarantee
 


 
 

--------------------------------------------------------------------------------

 

Fill in the registration of shares of equity securities, if to be issued, and
Notes, if to be delivered, and the person to whom cash and payment for
fractional shares is to be made, if to be made, other than to and in the name of
the registered holder:
 
Please print name and address
 

    (Name)  

 

    (Street Address)  

 

    (City, State and Zip Code)  

 
Principal amount to be converted
(if less than all):
 

$    

 

Social Security or Other Taxpayer   Identification Number:          

 
NOTICE: The signature on this Conversion Notice must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.

 

--------------------------------------------------------------------------------